           Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 1 of 12



 1   L. Howard Chen (SBN 257393)
     howard.chen@klgates.com
 2   Harold H. Davis (SBN 235552)
     harold.davis@klgates.com
 3
     Peter E. Soskin (SBN 280347)
 4   peter.soskin@klgates.com
     Rachel E. Burnim (SBN 292952)
 5   rachel.burnim@klgates.com
     K&L GATES LLP
 6   Four Embarcadero Center, Suite 1200
     San Francisco, CA 94111
 7
     Telephone: +1 415 882 8200
 8   Facsimile: +1 415 882 8220

 9
     Attorneys for Defendants and Counterclaimants
10   SIMO Holdings Inc., Skyroam, Inc., and
11   Shenzhen Skyroam Technology Co., Ltd.

12                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14

15   HONG KONG UCLOUDLINK NETWORK                    Case No.: 18-cv-05031-EMC
     TECHNOLOGY LIMITED AND
16   UCLOUDLINK (AMERICA), LTD.,                     DEFENDANTS SIMO HOLDINGS INC.
                                                     AND SKYROAM, INC.’S NOTICE OF
17                        Plaintiffs,                MOTION AND MOTION FOR LEAVE TO
                                                     FILE THIRD AMENDED ANSWER AND
18   vs.                                             COUNTERCLAIMS TO ADD
                                                     INEQUITABLE CONDUCT DEFENSES;
19   SIMO HOLDINGS INC. AND                          MEMORANDUM OF POINTS AND
     SKYROAM, INC.,                                  AUTHORITIES
20
                          Defendants.                Date:        October 10, 2019
21                                                   Time:        1:30 P.M.
                                                     Judge:       Edward M. Chen
22                                                   Courtroom:   5

23

24

25

26

27

28


      MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                          PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
            Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 2 of 12



 1
                                            NOTICE OF MOTION
 2
              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3
              PLEASE TAKE NOTICE that on October 10, 2019 at 10:30 a.m., or as soon thereafter as
 4
     counsel may be heard in Courtroom 5 of the above-captioned Court, located at 450 Golden Gate
 5
     Avenue, 17th Floor, San Francisco, CA 94102, Defendants SIMO Holdings Inc. and Skyroam, Inc.
 6
     (“Skyroam”) (collectively, “Defendants”) hereby move this Court for leave to file a Third Amended
 7
     Answer and Counterclaims to add affirmative defenses relating to inequitable conduct and improper
 8
     inventorship. 1
 9
              Defendants’ amendment would not significantly affect scheduling in this case because the case
10
     is still in its very beginning stages and the Court has not yet held the claim construction hearing. The
11
     amendment would not unfairly prejudice Plaintiffs because Defendants’ affirmative defenses are
12
     closely related to uCloudlink’s products and the subject matter of the patents already asserted by
13
     Defendants in the present case, and any evidence of intellectual property theft is highly relevant to the
14
     question of copying (patent invalidity) and the validity of Defendants’ patent ownership. The proposed
15
     additional affirmative defenses are sufficient in law and are requested in good faith. There is no undue
16
     delay in seeking a leave from the Court. 2 Because leave should be freely given to amend pleadings,
17
     the Court should allow Defendants to amend their Answer and additional affirmative defendants.
18
              Pursuant to the parties’ meet and confer efforts, the parties have agreed and stipulated on a
19
     briefing schedule for this motion (Dkt. 87):
20
              Motion:       August 19, 2019
21            Opposition:   September 9, 2019
              Reply:        September 19, 2019
22

23   1A copy of Defendants’ proposed Third Amended Answer and Counterclaims is attached as
24   Exhibit A to this Motion. A redline between Defendants’ prior answer and counterclaims and their
     proposed first amended answer and counterclaims is attached as Exhibit B.
25   2 Defendants alerted this Court no later than July 15, 2019, that it intended to seek leave to add
26   additional affirmative defenses after the resolution of Plaintiffs’ Motion to Dismiss (Dkt. 81, n 5) but
     in the interest of preserving its rights, have decided to file its motion at the present time. Defendants
27   do not object to the Court taking up this matter until after the Motion to Dismiss is resolved.
     Defendants also expect to file a motion for leave to amend to join parties after they complete their
28   evaluation of the documents produced by Plaintiffs pursuant to jurisdictional discovery.
                                                       1
         MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                             PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
          Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 3 of 12



 1          Hearing:        October 10: 2019 1:30 P.M.

 2          This motion is based on this Notice of Motion and Motion, the included Memorandum of

 3   Points and Authorities, the Declaration of Harold H. Davis and attachments thereto, filed herewith,

 4   pleadings and records on file in this action, such additional authority and argument as may be

 5   presented in any Reply and at the hearing on this Motion, and such other matters of which this Court

 6   may take judicial notice.

 7                          MEMORANDUM OF POINTS AND AUTHORITIES

 8          Defendants / Counter-Claimants seek to amend their complaint to add an inequitable conduct

 9   defense and improper inventorship defense to Plaintiffs’ patent infringement claims. On August 5,

10   2019, the parties met and conferred about Skyroam’s motion to for leave to amend to add these

11   affirmative defenses. Plaintiffs informed Defendants that they would not stipulate to allowing

12   Defendants to amend their affirmative defenses. Because this lawsuit is still in its early stages - not a

13   single deposition has yet taken place, and claim construction is not scheduled until November 29,

14   2019, Defendants seek leave to amend their Answer and Counterclaims in this case.

15   I.     AMENDMENTS SHOULD BE FREELY GRANTED

16          The Court “should freely give leave [to amend pleadings] when justice so requires.” Fed. R.

17   Civ. P. 15. The five factors the Court may consider in determining whether to allow an amendment

18   are: (1) bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of amendment, and

19   (5) previous amendments. See Foman v. Davis, 371 U.S. 178, 182 (1962); Sharkey v. O'Neal, 778 F.3d

20   767, 774 (9th Cir. 2015). Those factors weigh heavily in favor of granting Defendants’ Motion.

21          “Rule 15’s policy favoring amendments is liberally applied” by courts in the Ninth Circuit.

22   Johnson v. Mammoth Recreations Inc., 975 F.2d 604, 607 (9th Cir. 1992). The Court weighs prejudice

23   to the opposing party most heavily. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th

24   Cir. 2003). “Absent prejudice, or a strong showing of any of the remaining Foman factors, there exists

25   a presumption under Rule 15(a) in favor of granting leave to amend.” Id. (emphasis in original). “A

26   simple denial of leave to amend without any explanation by the district court is subject to reversal.

27   Such a judgment is ‘not an exercise of discretion; it is merely abuse of that discretion and inconsis te nt

28   with the spirit of the Federal Rules.’” Id. (citing Foman, 371 U.S. at 182); see also Klamath–Lake

                                                       2
      MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                          PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
           Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 4 of 12



 1   Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1292–93 (9th Cir.1983) (noting “where

 2   the record does not clearly dictate the district court’s denial, we have been unwilling to affirm absent

 3   written findings”).

 4           “‘The party opposing amendment ‘bears the burden of showing prejudice,’ futility, or one of

 5   the other permissible reasons for denying a motion to amend.” Eminence Capital LLC, 316 F.3d at

 6   1052 (9th Cir. 2003) citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987).

 7   Because Plaintiffs cannot sustain their burden, this Court should grant Defendants’ Motion for Leave

 8   to Amend.

 9   II.     THE PROPOSED AMENDMENT IS APPROPRIATE

10           A.      Proposed Additional Affirmative Defenses

11           Defendants’ proposed amended affirmative defenses are included below:

12                   SIXTH AFFIRMATIVE DEFENSE - INEQUITABLE CONDUCT

13                         (Equitable Estoppel, Waiver, Acquiescence, and Unclean Hands)

14                           uCloudlink’s claims for relief are barred in whole or in part by
                     the equitable doctrines of estoppel, waiver, acquiescence, unclean hands,
15                   and/or other equitable doctrines, including the doctrine of inequitab le
                     conduct.
16
                             Gao Wen signed a declaration under oath on January 22, 2014,
17                   that he was the original inventor of the subject matter described in and
                     claimed in Application No. 14/160,978, which later issued as U.S.
18                   Patent No. 9,548,780. Application No. 14/160,978 claims priority back
                     to Chinese Patent Application No. 201310685165.2, filed before the
19                   Chinese Patent Office on December 13, 2013.

20                           Gao Wen signed a declaration under oath on January 21, 2014,
                     that he was the original inventor of the subject matter described in and
21                   claimed in Application No. 14/ 159,808, which later issued as U.S.
                     Patent No. 9,432,066. Application No. 14/159,808 claims priority back
22                   to Chinese Patent Application No. 201310685038.2, filed before the
                     Chinese Patent Office on December 13, 2013.
23
                             Prior to signing his sworn inventor declarations for each
24                   Asserted Patent and prior to filing the Chinese patent applications to
                     which each Asserted Patent claims priority, Gao Wen was aware that he
25                   was not the sole or joint original inventor of the subject matter in the
                     patent applications that later issued as the Asserted Patents. Prior to
26                   December 13, 2013, Gao Wen was aware that subject matter disclosed
                     in the Asserted Patents was originally invented by Jing Liu, Richard Xu,
27                   and Xiaolei Qin.

28                          In particular, upon information and belief, Wang Bin had
                     informed Gao Wen that Jing Liu, Richard Xu, and Xiaolei Qin invented
                                                     3
      MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                          PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
        Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 5 of 12



 1              the claimed subject matter of the Asserted Patents. Wang Bin worked at
                Skyroam Shenzhen from April 2013 until August 2013. Defendants
 2              believe that Gao Wen asked Wang Bin to work for Skyroam in order to
                steal Skyroam’s intellectual property. During his time at Skyroam
 3              Shenzhen, Wang Bin was aware of Skyroam’s intellectual property,
                including Application No. 12/039,646, invented by Jing Liu, Richard
 4              Xu, and Xiaolei Qin and filed on Feb. 28, 2008, and the patent resulting
                from this application, U.S. Patent No. 8,116,735. During his time at
 5              Skyroam Shenzhen, Wang Bin was also aware of the Skyroam’s virtua l
                SIM technology and the 3GMate product developed by Skyroam that
 6              practiced Skyroam’s virtual SIM technology and the subject matter of
                Application No. 12/039,646 and U.S. Patent No. 8,116,735.
 7
                         Wang Bin used his time at Skyroam Shenzhen to learn about
 8              Skyroam’s intellectual property so he could then disclose it to Gao Wen
                and other individuals at uCloudlink. Approximately one month after Mr.
 9              Bin left Skyroam Shenzhen, on September 29, 2013, he joined
                Shenzhen Netshun Technology Co., Ltd., a company that was later
10              merged into Shenzhen uCloudlink Network Technology Co., Ltd. Upon
                information and belief, on or about September 29, 2013, Wang Bin
11              informed Gao Wen about Skyroam’s 3GMate product, Application No.
                12/039,646, and U.S. Patent No. 8,116,735. Wang Bin also provided
12              Gao Wen and others at uCloudlink with multiple pre-September 2013
                Skyroam documents that mention Skyroam’s 3GMate product. Both
13              Skyroam’s 3GMate product, which uses Skyroam’s virtual SIM
                technology, and Application No. 12/039,646/U.S. Patent No. 8,116,735
14              anticipate the claims of the Asserted Patents as described in detail in
                Skyroam’s invalidity contentions.
15
                        The Asserted Patents are therefore unenforceable due to
16              inequitable conduct because, prior to December 13, 2013, Gao Wen
                knew that he was not an original sole or joint inventor of the Asserted
17              Patents. Instead, the subject matter of the Asserted Patents was invented
                by Jing Liu, Richard Xu, and Xiaolei Qin.
18
                        The Asserted Patents are also unenforceable due to inequitab le
19              conduct because, prior to the issuance of either Asserted Patent, both
                Gao Wen and Hong Kong uCloudlink Network Technology Limited
20              were aware that U.S. Patent No. 8,116,735 was material prior art, yet
                failed to disclose U.S. Patent No. 8,116,735 or Application No.
21              12/039,646 to the Patent Office. uCloudlink’s Chief Architect, Dr.
                Thomas Gong, reviewed U.S. 8,116,735 in April 2016. Upon
22              information and belief, Dr. Gong shared U.S. Patent No. 8,116,735 with
                Gao Wen and others at uCloudlink. Upon information and belief, Gao
23              Wen knew that these references were material and non-cumulative yet
                intentionally withheld them from the Patent Office so that the Asserted
24              patents would issue.

25                       Under uCloudlink’s apparent interpretation of the Asserted
                Patents, U.S. Patent No. 8,116,735 and Application No. 12/039,646
26              anticipate every claim of the Asserted Patents as described in detail in
                Skyroam’s invalidity contentions. The invalidity of the Asserted Patents
27              over U.S. Patent No. 8,116,735 and Application No. 12/039,646 is
                enough to establish requisite “but for” materiality of these prior art
28              references because the district court’s invalidity determination requires

                                                 4
     MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                         PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
        Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 6 of 12



 1              a higher burden of proof than the Patent Office’s evidentiary standards
                for patentability. Thus, the Asserted Patents would not have issued but-
 2              for Gao Wen’s withholding of U.S. Patent No. 8,116,735 or Applicatio n
                No. 12/039,646.
 3
                        By way of further example Gao Wen and Hong Kong
 4              uCloudlink Network Technology Limited knew that U.S. Patent
                No. 8,116,735 and Application No. 12/039,646 were material,
 5              non-cumulative prior art because they disclose the exact features that
                the applicant claimed was missing from the Van der Laak and Zhang
 6              prior art references in the Reply to Office Action of August 26, 2015
                during the prosecution of the ’066 patent. In the November 27, 2015,
 7              Reply to the Office Action of August 26, 2015, the applicant amended
                Claim 1 to add multiple limitations, each of which are disclosed by U.S.
 8              Patent No. 8,116,735 and Application No. 12/039,646 as described in
                detail in Skyroam’s invalidity contentions. The applicant further
 9              distinguished the prior art over Zhang and/or Van der Laak as follows:

10              1) Portions of the Van der Laak prior art reference provide no details of
                the authentication and, at most, suggest the lookup of credentials. There
11              is no calculation by the SIM card to derive an authentication data packet
                to form an authentication request. The Examiner doesn’t even cite Zhang
12              for this authentication feature.

13              2) Van Der Laak allegedly did not disclose that the authenticatio n
                calculating unit communicate with the second service provider system
14              and the remote server.

15              3) Zhang allegedly did not disclose “the communication management
                module further comprises a remote SIM calling unit configured to: when
16              other devices call the service of a local physical SIM card through the
                remote server, return the authentication result to the remote server, and
17              implement sharing of the local physical SIM card.”

18                       As described in detail in Skyroam’s invalidity contentions, U.S.
                Patent No. 8,116,735 and Application No. 12/039,646 disclose each of
19              the distinguishing features that the Van der Laak and Zhang references
                allegedly lacked under uCloudlink’s interpretation of the Asserted
20              Patents. Thus, the Asserted Patents would not have issued but for Gao
                Wen’s withholding of U.S. Patent No. 8,116,735 or Application No.
21              12/039,646.

22                       By way of further example, Gao Wen and Hong Kong
                uCloudlink Network Technology Limited knew that U.S. Patent
23              No. 8,116,735 and Application No. 12/039,646 were material,
                non-cumulative prior art because they disclose the exact features that
24              the applicant claimed was missing from the Van der Laak, Kim, and/or
                Zhang prior art references in the August 25, 2016, Reply to Office
25              Action of May 27, 2016 during the prosecution of the ’780 patent. In
                particular, the applicant amended claim 12 to add the limitations of
26              cancelled claim 14. However, as described in detail in Skyroam’s
                invalidity contentions, U.S. Patent No. 8,116,735 and Application No.
27              12/039,646 disclose each of the allegedly distinguishing features of
                cancelled claim 14 under uCloudlink’s interpretation of the Asserted
28              Patents. Thus, the Asserted Patents would not have issued but for Gao

                                                 5
     MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                         PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
          Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 7 of 12



 1                  Wen’s withholding of U.S. Patent No. 8,116,735 or Applicatio n
                    No. 12/039,646.
 2
                            Thus, Gao Wen and uCloudlink were aware of U.S. Patent
 3                  No. 8,116,735 and Application No. 12/039,646 and their relevance to
                    the Asserted Patents, yet intentionally withheld these material, non-
 4                  cumulative references from the Patent Office. The Asserted Patents are
                    therefore further unenforceable due to inequitable conduct because the
 5                  patentee intentionally withheld material, non-cumulative prior art from
                    the Patent Office.
 6
                                                       ***
 7
              THIRTEENTH AFFIRMATIVE DEFENSE - IMPROPER INVENTORSHIP
 8
                                     (Failure to Name an Original Inventor)
 9
                             35 U.S. Code § 115(b)(2) requires that the inventor’s oath or
10                  declaration identify “such individual believes himself or herself to be
                    the original inventor or an original joint inventor of a claimed inventio n
11                  in the application.” See also 35 U.S.C. § 101 (“Whoever invents or
                    discovers … may obtain a patent.”); MPEP § 2157 (directing examiners
12                  to reject applications with improper naming of inventors).

13                         Gao Wen’s January 21 and 22, 2014, inventor declarations name
                    him as the sole inventor of each Asserted Patent. uCloudlink has
14                  provided no evidence that Gao Wen, solely or jointly, invented either
                    Asserted Patent. To the contrary, as explained above in Defendants’
15                  Sixth Affirmative Defense, incorporated herein, by at least December
                    13, 2013, Gao Wen was aware that Jing Liu, Richard Xu, and Xiaolei
16                  Qin were the true inventors of the Asserted Patents.

17                          The Asserted Patents are therefore invalid for failure to name the
                    correct joint inventors of the patents.
18
     Defendants’ Proposed Third Amended Answer and Counter Claims (Underlined language is proposed
19
     affirmative defenses).
20
            B.      The Amendment Will Not Prejudice Plaintiffs
21
            “Unless undue prejudice to the opposing party will result, a trial judge should ordinarily permit
22
     a party to amend its complaint.” Mora v. U.S. Bank N.A., 2012 WL 879248 at *4 (N.D. Cal. Mar. 15,
23
     2012). There will be no prejudice to Plaintiffs if Defendants are allowed to amend its Answer and
24
     Counterclaims because there is sufficient time to conduct necessary discovery as this case is still in
25
     the early stages of discovery. Plaintiffs have not offered any specific argument during meet-and-
26
     confers, let alone evidence, of any prejudice it would suffer should such affirmative defenses be
27
     permitted.
28
                                                      6
     MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                         PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
          Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 8 of 12



 1          Defendants’ allegations of inequitable conduct and improper inventorship refer to informa tio n

 2   that is entirely within the knowledge of Plaintiffs, their affiliated companies, and their current and

 3   former employees. They have been aware of some, if not all of the factual information relevant to

 4   Defendants’ affirmative defenses since the New York Action between the same parties (SIMO

 5   Holdings Inc. v. Hong Kong uCloudlink Network Technology Limited, No. 18-cv-5427-JSR (S.D.N.Y.

 6   filed June 15, 2018), and by the very nature of these allegations, Plaintiffs have been aware of their

 7   own inequitable conduct since Plaintiffs and/or their employees such as Wen Gao first sent Wang Bin

 8   to steal Defendants’ technology in 2013.

 9          Furthermore, Plaintiffs have been on notice of the allegations that form the basis for

10   Defendants’ affirmative defenses since Defendants served their invalidity contentions on April 18,

11   2019. Plaintiffs have had ample opportunity to begin formulating their defense to those allegatio ns

12   and amendment now will not prejudice them in any manner.

13          Discovery has only just begun, and there is not yet even a date for the close of fact discovery.

14   Courts in this district routinely allow for amendments to answers to add affirmative defenses such as

15   those sought by Defendants. See ChriMar Sys., Inc. v. CISCO Sys. Inc., 2016 WL 1623922 (N.D. Cal.

16   Apr. 21, 2016) (Granting motion to amend to include affirmative defense of inequitable conduct even

17   though discovery had closed and dispositive motions were imminent); FujiFilm Corp. v. Motorola

18   Mobility LLC, 2014 WL 2730724 (N.D. Cal. Jun. 16, 2014) (Granting motion to amend to add

19   inequitable conduct defense relating to inventorship.); Finjan, Inc. v. Check Point Software Techs,

20   Inc., 2019 WL 1455333 (N.D. Cal. Apr. 2, 2019) (Granting leave to amend to include inequitab le

21   conduct defenses before claim construction).

22          Given that Plaintiffs have been on notice of the relevant allegations and discovery has only just

23   begun, Plaintiffs will suffer no prejudice if Defendants are permitted to amend its answer to include

24   these defenses. Because it is Plaintiffs’ burden to show prejudice, Defendants reserve their right to

25   rebut any claim of prejudice in Plaintiffs’ reply papers.

26          C.      Defendants are Not Attempting to Amend In Bad Faith

27          The amendment is not being made in bad faith. Based on the evidence discovered in the

28   New York Action, Defendants have a credible and highly substantiated belief that prior to December
                                                       7
     MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                         PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
          Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 9 of 12



 1   13, 2013, Gao Wen, the inventor identified on the asserted patents, knew that he was not the sole or

 2   joint original inventor of the subject matter in the patent applications that was later issued as the

 3   asserted patents. During discovery in the New York Action, Plaintiffs produced documents that

 4   contained Defendants’ confidential information. Those documents were allegedly pulled from the

 5   work computer of former uCloudlink employee, Wang Bin. Those documents include detailed

 6   technical documents describing Defendants’ technology in general, products that practice Defendant

 7   SIMO’s patented technology, and Defendants’ trade secrets. Plaintiffs used this information to seek

 8   patents of their own, demonstrating a practice of utilizing the inventions of Defendants in their own

 9   efforts to secure intellectual property. Furthermore, during the New York Action, Plaintif fs

10   represented that while Plaintiffs were aware of one of Defendant SIMO’s patents incorporating much

11   of the same technology utilized in the Asserted Patents before the asserted Patents issued, but failed

12   to bring this patent to the attention of the patent examiner.

13          D.      Defendants Did Not Unduly Delay Their Request for Leave to Amend

14          Defendants’ have not unduly delayed its request for leave to amend its answer to include these

15   affirmative defenses. The deadlines for Defendants’ invalidity contentions, along with the timing of

16   Defendants’ earlier motion to amend its responsive pleadings and the ongoing disputes related thereto

17   demonstrate that Defendants have not unduly delayed this request for leave to amend.

18          First, Defendants developed the invalidity theories that form the foundation for its affirma tive

19   defenses when preparing their invalidity contentions, which were served on April 4, 2019, pursuant to

20   the Scheduling Order. Dkt. 64. While Defendants were developing these theories, Defendant SIMO

21   and Plaintiffs were preparing for and going to trial in the New York Action. Indeed, the parties

22   acknowledged the difficulty managing both cases at the same time given trial schedule in the

23   New York Action and the parties agreed to continue the deadlines in this case, including those

24   invalidity contentions by nearly two weeks. Dkt. 64.

25          Second, Defendants        sought   to amend      their   answer to include    counterclaims    of

26   misappropriation of trade secrets in December 2018 — long before Defendants’ invalidity contentions

27   were due. Dkt. 17. The information gathered by Defendants’ in support of that misappropriation claim

28   came from discovery of documents and testimony in the New York Action, which was ongoing when
                                                        8
     MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                         PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
         Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 10 of 12



 1   Defendants sought leave to amend in December. At this time, Defendants were still taking depositions

 2   and gathering and evaluating information related to that case and had not yet formulated its theories

 3   with respect to invalidity of the Asserted Patents in this matter.

 4          The Court granted Defendants’ initial motion for leave to amend, but the Court granted

 5   Plaintiffs’ motion to dismiss, with leave to Amend. Pursuant to that order, Defendants filed the Second

 6   Amended Answer and Counterclaims on June 21, 2019. Because Defendants’ initial motion for leave

 7   to amend did not include a request to add these affirmative defenses, Defendants could not incorporate

 8   these affirmative defenses into the amended pleading filed on June 21, 2019. In an effort to avoid

 9   confusing the matter further, Defendants considered it more appropriate to resolve issues surrounding

10   the addition of the counterclaims before subsequently requesting leave to amend here.

11          However, in an effort to avoid any concern of delay, Defendants have decided to file this

12   motion for leave to amend at this time.

13          E.      Defendants’ Amendment Would not Be Futile

14          The remaining factors also favor allowing Defendants’ amendment of its Answer and

15   Counterclaims because the amendment is Defendants’ first amendment of its responsive pleadings

16   with respect to its affirmative defenses and it would not be futile. Specifically, Defendants seek to add

17   affirmative defenses described above. The proposed amendment is sufficient in law as demonstrated

18   by the specific allegations in those defenses above and attached to the Proposed Third Amended

19   Answer and Counterclaims attached to the Declaration of Peter E. Soskin as Exhibit A.

20          Moreover, these factors are less of an issue in the instant case than a case where movant is

21   attempting to amend claims to address a deficiency in the original pleading. Here, the amendment

22   seeks to add and clarify defenses that, due to the requirement that they be pleaded with specific ity,

23   necessitated discovery before Defendants could properly raise them. Defendants could not have

24   discovered the facts that form the basis of these affirmative defenses at the time of its original answer,

25   as the documents that provide a basis for now filing the claim were produced for the first time in

26   October 2018 and the substantiating discovery followed that document production. Davis Decl. at ¶ 4-

27   5, Ex. C to the Davis Decl. (H. Davis Email to R. Busby Oct. 16, 2018).

28
                                                       9
     MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                         PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
            Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 11 of 12



 1

 2   III.     CONCLUSION

 3            For the foregoing reasons, the Court should grant Defendants’ motion for leave to amend their

 4   Answer and Counterclaims to add affirmative defenses.

 5

 6   Dated: August 19, 2019         Respectfully Submitted,

 7                                                 By:    /s/ Harold H. Davis, Jr.
                                                            L. Howard Chen (SBN 257393)
 8                                                          howard.chen@klgates.com
                                                            Harold H. Davis (SBN 235552)
 9
                                                            harold.davis@klgates.com
10                                                          Peter E. Soskin (SBN 280347)
                                                            peter.soskin@klgates.com
11                                                          K&L GATES LLP
                                                            Four Embarcadero Center, Suite 1200
12                                                          San Francisco, CA 94111
13                                                          Telephone: +1 415 882 8200
                                                            Facsimile: +1 415 882 8220
14
                                                           Yang Liu (SBN 319390)
15                                                         yang.liu@klgates.com
                                                           K&L GATES LLP
16                                                         620 Hansen Way
                                                           Palo Alto, CA 94304
17
                                                           Telephone: +1 650 798 6700
18                                                         Facsimile: +1 650 798 6701

19                                                         Gina A. Jenero (admitted pro hac vice)
                                                           gina.jenero@klgates.com
20                                                         K&L GATES LLP
                                                           70 W. Madison St. Suite 3100
21                                                         Chicago, IL 60602
22                                                         Telephone: +1 312 372 1121
                                                           Facsimile: +1 312 827 8000
23
                                                           Jeffrey C. Johnson (admitted pro hac vice)
24                                                         jeff.johnson@klgates.com
                                                           K&L GATES LLP
25                                                         925 Fourth Avenue, Suite 2900
26                                                         Seattle, WA 98104
                                                           Telephone: +1 206 3708338
27                                                         Facsimile: +1 206 623 7022

28
                                                     10
      MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                          PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
         Case 3:18-cv-05031-EMC Document 90 Filed 08/19/19 Page 12 of 12



 1                                                         Attorneys for Defendants and Counterclaimants
                                                           SIMO Holdings Inc., Skyroam, Inc., and
 2                                                         Shenzhen Skyroam Technology Co., Ltd.
 3
                                       CERTIFICATE OF SERVICE
 4
            The undersigned certifies that on August 19, 2019, the foregoing document was
 5
     electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,
 6
     NORTHERN DISTRICT OF CALIFORNIA, using Court’s Electronic Case Filing (ECF) system.
 7
     The ECF system routinely sends a “Notice of Electronic Filing” to all counsel of record who have
 8
     consented to accept this notice as service of this document by electronic means. Any party not
 9
     receiving the Court’s electronic notification will be sent a copy of the foregoing document.
10

11                                                        /s/ Harold H. Davis, Jr.
                                                            Harold H. Davis, Jr.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     11
     MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR
                         PATENT INFRINGEM ENT CASE NO.: 18-CV-05031-EMC
